DETAILED ACTION

This Non-Final Office Action is in response to the claims filed on 6/29/2021.
Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stursa et al. (US 2012/0158257).
As to claim 1 Stursa discloses a torque estimation device comprising:
a storage device (36) that stores data of a trained neural network, in which a neural network is trained, 
using training data including data of an actually-measured torque that is measured (paragraph 0020), 
data of an accelerator operation amount (paragraph 0034) in a period of a predetermined length up to a time point of measurement of the actually-measured torque, 
and data of an acceleration of a vehicle from the time point of measurement of the actually-measured torque onward, to estimate a torque generated in a power transmission member (paragraph 0035) that transmits a driving force from a driving force source mounted on the vehicle to a drive wheel based on input data including the data of the accelerator operation amount in the period of the predetermined length and the data of the acceleration of the vehicle; and
a processing circuit that executes an estimation process of inputting, to the trained neural network stored in the storage device, the input data including the data of the accelerator operation amount in the period of the predetermined length and the data of the acceleration of the vehicle to estimate the torque generated in the power transmission member. (paragraph 0046)

As to claim 2 Stursa discloses the torque estimation device according to claim 1, wherein:
the input data includes, as data including the data of the accelerator operation amount (paragraph 0034) in the period of the predetermined length and the data of the acceleration of the vehicle, time series data of the accelerator operation amount and the acceleration of the vehicle in a reference period including a prescribed period from the period of the predetermined length onward; and
the neural network is a recurrent neural network that estimates a torque at a time point included in the reference period based on the input data (the reference time points is shown in figure 2).

As to claim 3 Stursa discloses the torque estimation device according to claim 1, wherein the input data includes data of a vehicle speed of the vehicle 9 (lateral acceleration) paragraph 0023.

As to claim 4 Stursa discloses the torque estimation device according to claim 1, wherein the input data includes data of a brake pressure in the vehicle (paragraph 0023).

As to claim 5 Stursa discloses the torque estimation device according to claim 1, wherein the input data includes data of a slope of a road surface on which the vehicle is traveling (paragraph 0024). 

As to claim 6 Stursa discloses the torque estimation device according to claim 1, wherein the input data includes data of a gear ratio of the vehicle (paragraph 0058).

As to claim 7 Stursa discloses the torque estimation device according to claim 1, wherein the torque estimation device (ECU) is mounted on the vehicle and estimates the torque generated in the power transmission member in the vehicle (paragraph 0060).

As to claim 8 Stursa discloses a the torque estimation device according to claim 1, further comprising a receiver (36)  for receiving the input data transmitted from the vehicle, wherein the torque estimation device (36) uses the input data received by the receiver to estimate the torque generated in the power transmission member in the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to torque estimation is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747       


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747